Citation Nr: 1018518	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
June 1977 rating decision that granted service connection and 
assigned a 10 percent rating for residuals of a skull 
fracture with post-concussion syndrome.

2.  Entitlement to an effective date earlier than December 
22, 2000, for the award of a 100 percent rating for residuals 
of a skull fracture with post-concussion syndrome.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to 
January 1975 and from April 1975 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that determined 
that there was no CUE in the June 1977 rating decision and 
stated that an effective date prior to December 22, 2000 was 
not warranted for the award of a 100 percent rating for 
residuals of a skull fracture with post-concussion syndrome.

In March 2010, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record. 

The Veteran has stated that there was CUE in the June 1977 
rating decision that assigned a 10 percent rating for 
residuals of a skull fracture with post-concussion syndrome, 
as well as all subsequent rating decisions which did not 
allow for a higher rating.  As noted above, the RO 
adjudicated the claim of CUE in the June 1977 rating 
decision.  However, there has been no adjudication of the 
claims of CUE in RO decisions dated in August 1988, March 
1993, October 1998, and December 1999, all of which denied 
entitlement to a rating in excess of 10 percent for residuals 
of a skull fracture with post-concussion syndrome.  

Therefore, the claims of CUE in RO decisions dated in August 
1988, March 1993, October 1998, and December 1999, all of 
which denied entitlement to a rating in excess of 10 percent 
for residuals of a skull fracture with post-concussion 
syndrome, are referred to the AOJ for appropriate action. 

The matter of entitlement to an effective date earlier than 
December 22, 2000 for the award of a 100 percent rating for 
residuals of a skull fracture with post concussion syndrome 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1977 RO rating action granted the Veteran's claim 
for service connection for residuals of a skull fracture and 
post-concussion syndrome and awarded a 10 percent disability 
evaluation.  The Veteran was notified of the RO's 
determination and did not appeal.

2.  The June 1977 rating decision considered the evidence and 
law as it then existed, and did not involve an error that 
would undebatably lead to a different result if such error 
were corrected.


CONCLUSION OF LAW

The criteria for revision or reversal of the June 1977 RO 
rating decision rating decision that granted service 
connection for residuals of a skull fracture with post-
concussion syndrome, and assigned a 10 percent disability 
rating, on the basis of CUE, have not been met.  38 C.F.R. § 
3.105(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100 to 5107 (West 2002 & Supp. 2009)) is not applicable to 
the Veteran's allegations of CUE.  The United States Court of 
Appeals for Veterans Claims (Court) has determined that CUE 
claims are not conventional appeals.  Rather, such claims are 
requests for revisions of previous decisions.  A claimant 
alleging CUE is not pursuing a claim for benefits.  Instead, 
that claimant is collaterally attacking a final decision.  
While CUE, when demonstrated, may result in reversal or 
revision of a final decision on a claim for benefits, it is 
not by itself a claim for benefits.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).

Previous determinations that are final and binding, including 
decisions of service connection and other matters will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
rating decision will be reversed or amended.  For the purpose 
of authorizing benefits, the rating or other adjudicatory 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

Further, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).

The fact that medical knowledge was not advanced to its 
current state may not form the basis for a valid claim of 
CUE, because it is premised upon facts that were not then of 
record.  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  The mere misinterpretation of facts does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).
The Veteran maintains that the RO committed CUE in its June 
1977 rating determination by not granting him a rating in 
excess of 10 percent for his service-connected residuals of a 
skull fracture, and in its denial of his October 1977, 
February 1981, January 1983, October 1986, and June 1992 
increased rating claims (see his representative's December 
29, 2005 memorandum).  
In his representative's written statements, and through 
letters and oral testimony during his March 2010 hearing, the 
Veteran indicated that, as he was not afforded a complete and 
adequate VA examination in March 1977.  He argues that the VA 
examiner requested psychological additional testing, but he 
never received written notification of the scheduled May 1977 
examination.  He states that as the June 1977 rating decision 
awarded the 10 percent rating based upon a "partial 
examination" (see VA Form 3230, May 12, 1977), the June 1977 
rating determination indicating that testing was incomplete 
because the Veteran was uncooperative was inaccurate, and he 
should have been awarded a higher disability rating.  It is 
argued that VA, thus, "failed in [its] obligation to assist 
this [V]eteran in developing the facts pertinent to his 
claim" (see December 29, 2005 memorandum.).   The Veteran 
also maintains that the June 1977 rating decision did not 
fully address the VA examiner's observations or mention 
requested psychological testing and opinion.

It is further argued that, despite the subsequent requests 
for an increased rating in October 1977, February 1981, 
January 1983, October 1986, and June 1992, the Veteran was 
not afforded a VA examination until 1998 and that such 
failure is CUE under 38 C.F.R. § 3.326 (2009) (see August 18, 
2006 memorandum).  

The Board acknowledges that the Veteran submitted claims for 
an increased rating in October 1977, February 1981, January 
1983, and November 1986 (dated in October 1986).  In response 
to the Veteran's claims, the RO sent him letters dated 
November 18, 1977, March 30, 1981, February 24, 1983, and 
December 10, 1986 (remailed January 22, 1987).  Each of these 
letters asked him to submit medical evidence in support of 
his claim.  He was advised him that no further action could 
be taken until the evidence was received.  The Veteran did 
not respond to the RO's requests and no further action was 
taken on his claims for an increased rating.  The claims were 
considered abandoned.  See 38 C.F.R. § 3.158.  Because the RO 
development letters to which the Veteran refers are not final 
and binding determinations, they cannot be subject to CUE.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2009).  
As such the Veteran's claim that the RO's response to his 
claims for an increase was CUE lacks legal merit under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran also maintains that the RO's failure to schedule 
him for a VA examination in conjunction with his June 1992 
claim for an increase was CUE.  The June 1992 claim was 
denied by the RO in March 1993.  The claim for CUE in the 
March 1993 decision has been referred to the RO for 
appropriate action (see Introduction).  

Turning the June 1977 rating decision, the RO rated the 
Veteran's disability under Diagnostic Code 8045-9304, as in 
effect at that time.  Under Diagnostic Code 8045, purely 
subjective complaints of brain disease due to trauma such as 
headaches, dizziness, insomnia, etc. will be rated 10 percent 
and no more under Diagnostic Code 9304.  The 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain disease.

Under Diagnostic Code 9304, as in effect in June 1977, non-
psychotic organic brain syndrome with brain trauma, provided 
that a 10 percent rating was warranted for mild impairment of 
social and industrial adaptability.  A 30 percent rating was 
warranted when there was definite impairment of social and 
industrial adaptability.  A 50 percent rating was warranted 
when there was considerable impairment of social and 
industrial adaptability.  A 70 percent rating was warranted 
for lesser symptomatology (than for 100 percent) such as to 
produce severe impairment of social and industrial 
adaptability.  A 100 percent rating was warranted for active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.

In the June 1977 rating decision, the RO assigned a 10 
percent rating based on the evidence of record that included 
the Veteran's service treatment records.  These records 
referenced his treatment for a skull fracture in April 1973, 
and findings of medical board evaluation that returned him to 
duty in October 1973.  Results of psychological tests were 
noted and that no significant residuals were shown when he 
was examined for discharge in April 1976.  

The RO in June 1977 also considered the findings of the March 
1977 VA neuropsychiatric examination that noted that the 
Veteran sustained a skull fracture during his first period of 
service.  He was described as pretty obviously oriented 
during the examination.  The VA examiner said that the 
Veteran exhibited a great deal of different behavior after 
his accident while on duty.  During his second tour, the 
Veteran was found irresponsible and discharged under 
honorable conditions.  It was noted that the Veteran had "a 
rather sociopathic history prior to entering service" and 
was diagnosed with a sociopathic personality during his 
second tour.  

According to the VA examination report, the Veteran lived 
with a roommate and spent his time reading, running, swimming 
and doing some photography.  He went to school 9 hours a week 
and worked 40 hours a week.  He was easily annoyed by people 
and said he slept too much.  He complained of headaches that 
started after the accident.  On mental status examination, it 
was noted that the Veteran came readily and willingly for the 
scheduled examination, seemed quite unconcerned about being 
an hour late, and maintained a rather inappropriately 
cheerful attitude throughout the interview.  He tended to be 
rather tangential and circumstantial at times.  He was 
oriented with no loosening of associations and denied 
hallucinations and delusions.  Thought content was not 
entirely accessible, insight was questionable, judgment 
appeared adequate and he was considered competent.  

The VA examiner commented that the Veteran was diagnosed with 
a sociopathic personality in service, and post-concussion 
syndrome, and that psychological testing was requested to see 
if these can be differentiated.  It appeared to the VA 
examiner that the Veteran probably did have a basically 
"sociopathic personality" but was adjusting fairly well 
before his accident.  After his accident, the Veteran showed 
a complete change of behavior and became quite irresponsible 
on the job, was hospitalized, and showed unusual behavior in 
the ward.  The VA examiner said that the psychological test 
results would be included when available and the diagnosis 
rendered would be considered subject to change if necessary.  
The diagnosis was post-concussion syndrome, with behavior 
disorder and mild neurological findings.

The record also reflects that the psychological testing 
requested by the VA examiner was scheduled for May 12, 1977.  
The RO provided the Veteran with written notice of the 
scheduled examination that was sent to his most recent 
address of record, but it was returned by the United States 
Post Office as undeliverable.  The May 12, 1977 VA Form 3230 
indicates that there was a "partial examination", that the 
Veteran did not receive the appointment notice and that it 
was returned as undeliverable.

In the June 1977 rating decision, the RO assigned a 10 
percent rating with emphasis on the recent VA examiner's 
diagnosis of post concussion syndrome with behavioral 
disorder and mild neurological findings (headache complaints 
since the accident) and indication that the Veteran 
previously did have a basic sociopathic personality.  The RO 
also noted that the Veteran was a student and a temporary 
employee.  The Veteran was notified of this decision and did 
not appeal.  Therefore, the June 1977 rating decision is 
final.  38 U.S.C.A. § 7105(c).

The Board appreciates that the Veteran does not agree with 
conclusion the VA rating board reached in June 1977.   
However, the Court has consistently stressed the rigorous 
nature of the concept of CUE: "clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  

While the Veteran maintains that the RO in June 1977 did not 
fully address the VA examiner's observations, a disagreement 
with how the RO evaluated the facts is inadequate to raise 
the claim of clear and unmistakable error.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).  Additionally, the Veteran argues 
that in June 1977 the RO failed to obtain the psychological 
testing and opinion requested by the March 1977 VA examiner 
and that RO determination relied on a partial examination to 
assign the 10 percent disability rating.  The Veteran is 
essentially arguing that the RO failed in its duty to assist 
him by failing to provide him with the requisite medical 
examination in 1977.  However, a breach of the duty to assist 
creates only an incomplete rather than an incorrect record.  
See Cook v. Principi, 318 F.3d 1334, 1344-47 (Fed. Cir. 2002) 
(en banc); Elkins v. Brown, 8 Vet. App. at 396; Caffrey v. 
Brown, 6 Vet. App. at 383-84.  VA's breach of its duty to 
assist cannot form a basis for a claim of CUE.  See Tetro v. 
Gober, 14 Vet. App. 100, 109 (2000).   See also Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003) (failure to provide 
comprehensive medical examination could not, as a matter of 
law, serve to vitiate the finality of a prior rating decision 
on the basis of clear and unmistakable error).

In his May 2007 substantive appeal, the Veteran argued that 
the RO failed to adhere to the provisions of 38 C.F.R. §§ 3. 
103(a), 3.326, 4.1, 4.2, 4.6, and 4.10.  However, there is no 
evidence that the June 1977 rating decision failed to apply 
any applicable regulations.  The fact that the rating 
decision did not explicitly recite the regulations does not 
establish that they were not considered.  Pursuant to the 
presumption of regularity attending the official acts of 
public officers, it must be concluded that all relevant law 
and evidence was considered.  Dolan v. Brown, 9 Vet. 
App. 358, 362 (1996).  The Board further points out that the 
Court has rejected as being too broad general and  
unspecified allegations of error based on the failure to 
follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and 
any other general, non-specific claim of "error".  See 
Fugo, 6 Vet. App.  at 44.  

In sum, the Veteran has cited to regulations that pertain to 
weighing of the evidence and has essentially indicated that 
the evidence was not in fact properly weighed.  However, how 
the RO weighs evidence is not a basis for CUE.  The Veteran 
and his representative did not present arguments pertaining 
to the regulations that were in effect in June 1977 and how 
they were either not applied or misapplied beyond the general 
allegations that the Veteran met the rating criteria for at 
least 100 percent.  

Additionally, the representative and the Veteran maintain 
that his psychiatric disability has not materially changed in 
severity level since 1977 and, therefore, since he was 
awarded a 100 percent rating for his current symptoms, that 
this fact shows that his psychiatric disability also 
warranted a 100 percent rating in 1977 (see August 18, 2006 
memorandum, page 2: to the effect that the Veteran was 
"totally and permanently disabled since his release from 
active duty").  However, the Board notes that the Veteran 
was not assigned a 100 percent rating pursuant to the rating 
criteria in effect in June 1977.  Subsequent to that 
determination, the schedular criteria for psychoneurotic 
disorders was changed to a new general formula for rating 
mental disorders, that became effective as of November 7, 
1996 and remains in effect.  See 61 Fed. Reg. 52695 (Oct. 8, 
1996) (amending the sections of the VA schedule for rating 
mental disorders); see also 38 C.F.R. § 4.130 (general rating 
formula for mental disorders) (2009).  Effective October 23, 
2008, VA amended the Schedule for Rating Disabilities by 
revising the portion of the Schedule that addresses 
neurological conditions and convulsive disorders.  The effect 
of this action is to provide detailed and updated criteria 
for evaluating residuals of traumatic brain injury (TBI).  
These amendments revise 38 C.F.R. § 4.124a, Diagnostic Code 
8045 and are effective October 23, 2008.  The amendment 
applies to all applications for benefits received by VA on or 
after October 23, 2008.  See 73 Fed. Reg. 54,693 (September 
28, 2008) codified at 38 C.F.R. 4. 124a (2009).  The Veteran 
was granted an increased rating of 100 percent in an April 
2004 rating decision.  The 100 percent rating was assigned 
primarily on a current February 2004 VA psychiatric 
examination.  Clearly, that examination was not of record in 
June 1977 nor could it ever have been before the adjudicators 
at that time as it post-dated that rating decision by more 
than 25 years.  

The assignment of a disability rating can be grounds for CUE 
if it is later shown that the undisputed, contemporaneous 
medical evidence warranted assignment of a higher disability 
evaluation.  Myler v. Derwinski, 1 Vet. App. 571, 574 (1991). 
However, an asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  That is the case 
here; the facts regarding the contemporaneous medical 
evidence are not undisputable.  There was a basis for the 
assigned rating in June 1977.  While there might have been a 
basis for a higher rating to be assigned, that matter 
involves how the evidence was weighed.  The Veteran and his 
representative essentially argue that the RO did not 
evaluate, interpret, and weigh the evidence correctly.  They 
further argue that the RO failed to assist the Veteran in 
developing the facts pertinent to his claim.  However, an 
alleged failure in the duty to assist by the RO may not form 
the basis of a valid CUE claim.  See Elkins and Caffrey, 
supra.  To the extent that the Veteran disagrees with how VA 
weighed this evidence, mere disagreement with the weighing of 
medical evidence does not amount to CUE.  See Russell, 3. 
Vet. App. at 313-14.

The RO's basis for the assignment of the 10 percent 
disability rating for residuals of a skull fracture with 
concussion syndrome in June 1977 was plausible.

In this case, the Veteran and his representative have not 
shown that the correct facts, as they were known at that 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The record does not establish that there was an 
undebatable error which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  In 
the absence of the kind of error of fact or law which would 
compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the June 1977 rating decision 
that granted service connection for residuals of a skull 
fracture with post-concussion syndrome, and assigned a 10 
percent disability rating.  Russell, 3 Vet. App. at 313 
(defining CUE as an error that is "undebatable," in that 
"reasonable minds could only conclude that the original 
decision was fatally flawed").  Accordingly, the appeal is 
denied.


ORDER

There was no clear and unmistakable error in a June 1977 RO 
rating decision that granted service connection for residuals 
of a skull fracture with post-concussion syndrome and 
assigned a 10 percent disability rating.


REMAND

In the May 2006 rating decision, the RO expressly denied 
entitlement to an effective date earlier than December 22, 
2000 for the award of a 100 percent rating for the Veteran's 
service-connected residuals of a skull fracture and post-
concussion syndrome, noting that the Veteran's claim for an 
increase was received on December 22, 2000.  In the August 
2006 written statement, the Veteran's representative 
disagreed with the RO's denial of an earlier effective date 
for the increased evaluation for residuals of a skull 
fracture with post concussion syndrome.  However, the May 
2007 statement of the case (SOC) does not address this claim.  
The Board must remand this issue to the RO for the issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the 
Veteran and his representative on the 
issue of entitlement to an effective date 
earlier than December 22, 2000 for the 
award of a 100 percent rating for 
residuals of a skull fracture with post-
concussion syndrome.  They should also be 
informed of the requirements to perfect 
an appeal with respect to this issue.  If 
the Veteran perfects an appeal with 
respect to this matter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


